Nebraska Advance Sheets
682	290 NEBRASKA REPORTS



        Thomas Balames, individually and as attorney in
          fact for R ichard J. Kostyra et al., appellee,
              v. Robert V. Ginn and Brashear LLP,
                  formerly known as Brashear
                       and Ginn, appellants.
                                    ___ N.W.2d ___

                        Filed April 17, 2015.    No. S-13-1087.

 1.	 New Trial: Appeal and Error. An appellate court reviews a trial court’s ruling
     on a motion for a new trial for abuse of discretion.
 2.	 Judges: Words and Phrases. A judicial abuse of discretion exists when the
     reasons or rulings of a trial judge are clearly untenable, unfairly depriving
     a litigant of a substantial right and denying just results in matters submitted
     for disposition.
 3.	 New Trial. A court should sustain a motion for new trial only when an error has
     occurred that is prejudicial to the rights of the unsuccessful party.
 4.	 ____. A district court has inherent authority to order a new trial, in the same
     term, where necessary to correct prejudicial errors—especially its own errors—in
     the trial.
 5.	 New Trial: Juries. A court’s inherent authority to correct prejudicial errors in a
     trial does not include the power to invade the province of the jury and to set aside
     the verdict and grant a new trial because the court arrived at a different conclu-
     sion than the jury on the evidence that went to the jury.
 6.	 Malpractice: Attorney and Client: Negligence: Proof: Proximate Cause:
     Damages. In a civil action for legal malpractice, a plaintiff alleging professional
     negligence on the part of an attorney must prove three elements: (1) the attor-
     ney’s employment, (2) the attorney’s neglect of a reasonable duty, and (3) the
     attorney’s negligence was a proximate cause of the client’s loss.
 7.	 Malpractice: Attorney and Client. A client cannot recover in a legal malprac-
     tice case when the alleged injury was caused by the client’s own conduct.
 8.	 Malpractice: Negligence: Proximate Cause. A plaintiff’s contributory neg-
     ligence is a defense in a malpractice action when it contributed to the profes-
     sional’s inability to meet the standard of care and was a proximate cause of the
     plaintiff’s injury.
 9.	 Malpractice: Torts. A legal malpractice action is governed by tort principles.
10.	 Malpractice: Attorney and Client: Negligence. A client’s contributory negli-
     gence may be a defense in an appropriate legal malpractice action.
11.	 Attorneys at Law: Trial. A trial court has discretion to determine whether an
     attorney’s closing argument exceeds the legitimate scope of the issues.
12.	 Directed Verdict: Evidence. A directed verdict is proper only when reasonable
     minds cannot differ and can draw but one conclusion from the evidence, that is,
     when an issue should be decided as a matter of law.
13.	 Directed Verdict: Appeal and Error. In reviewing a directed verdict, an appel-
     late court gives the nonmoving party the benefit of every controverted fact and
     all reasonable inferences from the evidence.
                         Nebraska Advance Sheets
	                                BALAMES v. GINN	683
	                                Cite as 290 Neb. 682

14.	 Attorney and Client. A client has the ultimate authority to determine the objec-
     tive of a legal representation.
15.	 ____. An attorney should make reasonable efforts to explain the legal conse-
     quences of a course of conduct that a client insists upon taking.
16.	 Malpractice: Attorney and Client. The breach of a duty in a legal malpractice
     action is a fact-specific inquiry. Only when reasonable people could not disagree
     about the foreseeability of the injury should a court decide this issue as a matter
     of law.
17.	 Malpractice: Attorney and Client: Expert Witnesses. In a legal malpractice
     action, the factual inquiry as to whether an attorney breached a duty of care must
     be supported by expert opinion.
18.	 Attorney and Client. Upon the termination of a legal representation, a law-
     yer should take steps to the extent reasonably practicable to protect a cli-
     ent’s interests.
19.	 Malpractice: Attorney and Client. A client cannot recover for legal malpractice
     when the attorney has relied on the client’s misrepresentations.
20.	 Juries: Verdicts: Presumptions. When the jury returns a general verdict for one
     party, a court presumes that the jury found for the successful party on all issues
     raised by that party and presented to the jury, particularly when the opposing
     party did not ask the court to give the jury a special verdict form or require the
     jury to make special findings.

   Appeal from the District Court for Douglas County: James
T. Gleason, Judge. Judgment vacated, and cause remanded
with directions.
   Mark C. Laughlin and Patrick S. Cooper, of Fraser Stryker,
P.C., L.L.O., for appellants.
  Steven E. Achelpohl, of Gross & Welch, P.C., L.L.O.,
Lawrence J. Acker, of Lawrence J. Acker, P.C., and Jay
Ferguson for appellee.
  Heavican, C.J., Wright, Connolly, McCormack, Miller-
Lerman, and Cassel, JJ.
    Connolly, J.
                        SUMMARY
   The appellee, Thomas Balames, filed this legal malprac-
tice action against Robert Ginn and Brashear LLP, formerly
known as Brashear and Ginn (collectively Ginn), the firm
where Ginn practiced when the alleged malpractice occurred.
Balames brings this action for himself and three other indi-
viduals for whom he serves as attorney in fact (collectively
    Nebraska Advance Sheets
684	290 NEBRASKA REPORTS



Balames). Balames claimed that Ginn negligently failed to
obtain signatures on a guaranty for a loan that Balames made
to a third party and failed to inform Balames of the missing
signatures. When the third party defaulted, Balames could
not obtain a judgment against the individuals who were the
intended guarantors for the full amount of the third party’s
obligation. The jury returned a general verdict for Ginn, but
the court granted Balames a new trial.
   Ginn assigns multiple errors to the district court’s rulings,
but we decide this appeal primarily on one issue: whether the
court erred in granting Balames a new trial. We conclude that
it did. We therefore vacate the court’s order that sustained
Balames’ motion for a new trial and remand the cause with
instructions for the court to reinstate the judgment for Ginn.
                        BACKGROUND
            Transaction Documents to R estructure
                    Debt Owed to Balames
   In 2003, a large hog farm operation called Bell Farms
defaulted on a $3-million loan from Balames. In 2004, Balames
agreed to restructure the debt with a new entity called Banopu,
LLC, which is an acronym for “Balames Note Purchase.” Two
members of Banopu were the general partners of Bell Farms.
Ginn was Balames’ attorney for this transaction and worked
with the attorney for Banopu and the guarantors to draft the
closing documents.
   The first document was a purchase agreement in which
Banopu agreed to (1) “purchase” the loan that Balames
made to “Sun Prairie”—an entity related to Bell Farms—for
$3 million; (2) assign its right to payments from Sun Prairie to
Balames for 4 years; (3) execute a promissory note to Balames
for the purchase price; and (4) make payments to Balames as
set out in a payment schedule. Members of Banopu who were
identified as “guarantors” promised to guarantee payment of
the purchase price. Balames promised to deliver the original
loan documents—including promissory notes and guaranties—
to Banopu on the effective date. That date was whenever a
separate financial transaction closed, and the purchase agree-
ment was contingent upon that event.
                   Nebraska Advance Sheets
	                       BALAMES v. GINN	685
	                       Cite as 290 Neb. 682

   Under the purchase provision, the interest rate for the pur-
chase price was the prime rate plus 4 percent. But under a
separate “default interest” provision, the interest rate increased
to the prime rate plus 13.25 percent if Banopu or Sun Prairie
defaulted on their payments.
   The second document was the promissory note. It stated
that the note was secured by the guaranties of Banopu’s mem-
bers. The transaction contemplated that Banopu’s 11 members
would sign a separate guaranty, promising to pay Balames the
amount due under the note if Banopu failed to cure any default
in payments. Like the purchase agreement, the note included
a provision for a higher interest rate if Banopu defaulted
on payments.

                  North Dakota Litigation
   In 2007, Banopu defaulted on the loan. The record shows
that only one Banopu member had signed the separate guar-
anty. In 2008, Balames sued Banopu and its members in a
North Dakota court to collect the money and interest that
Banopu owed on the loan. After a trial, that court determined
that Banopu’s members intended to guarantee the purchase
price of $3 million plus regular interest. But because all the
intended guarantors did not sign the separate guaranty, the
court determined that Banopu’s members were not liable for
the higher interest rate imposed on Banopu if it defaulted
on the payments. It determined that Banopu was liable for
$3,946,092.92, which included interest at the rate of prime
plus 13 percent. But it ruled that Banopu’s members were
liable for only $3,349,865.48 at the statutory interest rate of
7 percent.

                     Parties’ Pleadings
   Balames alleged that Ginn was negligent for failing to
(1) draft a complete guaranty to secure the purchase price
and the promissory note; (2) circulate and secure the guar-
anties; (3) notify Balames of Ginn’s failure to secure the
guaranties; and (4) assist Balames to collect the balance
of the note, interest, and attorney fees. For damages, he
sought the difference between the $3,946,092.92 judgment
    Nebraska Advance Sheets
686	290 NEBRASKA REPORTS



he obtained against Banopu at the higher interest rate and
the amounts he collected from Banopu and its members. He
also sought $337,051.14 in attorney fees for his attempted
enforcement of the guaranty, for total damages in the amount
of $1,315,598.46.
   Ginn denied all allegations of negligence and alleged that
Balames had failed to state a cause of action. Additionally,
Ginn alleged that Balames’ claim was barred by the statute
of limitations, equitable estoppel, laches, failure to mitigate
damages, the doctrine of unclean hands, and the negligence or
contributory negligence of Balames or other individuals.

                        Evidence at Trial
   In 2000, Balames formed a business called Accelerated
Assets (Accelerated), an investment company specializing in
purchasing or “lending against” debt portfolios. To make the
loan to Bell Farms, he and his business associates borrowed
money from their bank and personally guaranteed the loan.
When they restructured Sun Prairie’s debt with Banopu, they
determined that Banopu’s members were capable of repaying
the debt if it defaulted.
   Balames said that Ginn was responsible for circulating the
transaction documents for signatures and that he believed this
effort was ongoing in February or March of 2004. Ginn never
told Balames that any intended guarantor had balked.
   Ginn agreed that he had a duty to ensure the signatures
were properly affixed to the closing documents and that he
had not delegated this responsibility. Ginn said that he had
anticipated being able to review the documents after the cir-
culation for signatures was completed. He knew that obtain-
ing the Banopu members’ personal guaranties was crucial
to Balames. But Banopu’s members were reluctant to sign
the guaranty until they had possession of the original loan
documents. Ginn said Balames knew about their resistance
and Ginn’s efforts to obtain their signatures. Ginn explained
that the Banopu transaction was a smaller part of a much
larger reconfiguration of Sun Prairie’s debt. He said a larger
and separate transaction had to close before Ginn could get
signed copies for the Banopu transaction. He said there was
                  Nebraska Advance Sheets
	                      BALAMES v. GINN	687
	                      Cite as 290 Neb. 682

no scheduled closing date for the Banopu transaction because
he could not control when the Banopu members would finally
sign the documents.
   The larger transaction was scheduled to close on July 6,
2004. Ginn said that on June 30, just before he went on vaca-
tion, he sent the documents for the larger transaction, with
Balames’ signature, to an attorney for the guarantors and to
Balames. Ginn said Balames expressed no sense of urgency
about closing the Banopu transaction when Ginn left for vaca-
tion. But after the larger transaction closed on July 6, Ginn
received e-mails and telephone calls from Balames that he had
to close the Banopu transaction immediately because the bank
was pressuring him. Balames agreed his bank was pressuring
him to obtain the loan documents.
   The record shows that on July 7, 2004, Balames e-mailed
Ginn while he was on vacation and asked him to “overnight
today — if at all possible — a complete set of executed
banopu loan documents” to his bank. Balames provided the
address of the banker to whom he wanted the documents sent:
“if you could confirm via email that when they go, i would
appreciate it very much.” Balames e-mailed again: “are you
going to have them tomorrow??? i need to get them to the
bank as quickly as humanly possible...any ideas???” Ginn then
forwarded Balames’ original e-mail with the banker’s address
to an attorney for the guarantors with the following message:
“I have talked to [Balames] and he absolutely needs you to
overnight the originals to his bank per the e-mail forwarded
herewith. Please send copies to me.” Afterward, Ginn reported
to Balames that the documents “are being overnighted to me
and, upon receipt, I will copy and send on per your instruc-
tions.” About an hour later, Ginn e-mailed Balames again: “I
will have the originals sent directly to the bank, if you wish,
with copies to me. My fear is there will be something wrong/
missing/etc that we won’t have the opportunity to catch and
fix first.”
   On July 9, 2004, the opposing attorney sent Ginn an e-mail
that referred to an attachment: “See attached completely exe-
cuted Purchase Agreement. The original note and a copy of
the Purchase Agreement with Banopu’s signature has been
    Nebraska Advance Sheets
688	290 NEBRASKA REPORTS



delivered to Balames’ bank today. They need the guarantors’
signatures yet for the Purchase Agreement. Please forward
them on to [Balames’] bank.” The opposing attorney sent this
e-mail to Balames also.
   On July 12, 2004, Balames sent Ginn another e-mail: “[T]his
is what i have received from [the opposing attorney] and have
subsequently forwarded to the bank. is this everything???”
Ginn responded on July 13: “I am on vacation with the worst
dial-up internet access imaginable and I can’t open documents.
[I have] confirmed that the purchase agreement was sent to you
and that the note and guaranty were sent directly to the bank.
Can you confirm this with the bank?”
   Balames said that when Ginn wrote he would forward the
copies to the bank and keep a copy, he believed that Ginn
would review the documents to make sure they were properly
executed. He could not recall Ginn’s reporting that he did not
receive the documents. Balames said Ginn never told him to
go to the bank and inspect the documents for signatures or to
ensure that the bank received them. Balames could not recall
having any telephone calls with Ginn while Ginn was on vaca-
tion or asking the bank to postpone the closing until Ginn
returned from vacation.
   On cross-examination, however, Balames said that he called
the bank to confirm that the documents had arrived. He could
not recall the conversation but remembered receiving a con-
firmation that the documents were there. He could not recall
telling Ginn that he confirmed the bank’s receipt of the docu-
ments. When asked if he would dispute Ginn’s testimony that
he had done so, Balames said that he would have only checked
to see if the bank received a package from Ginn.
   Balames knew that the guaranty was being circulated and
had to be signed to close the deal. But he could not recall a
separate transaction that had to close before the Banopu trans-
action could close. Balames denied telling Ginn to stop work
in July 2004. But he was impeached with his deposition testi-
mony that he could not recall telling Ginn to stop work.
   Ginn testified that he received no attachment to the July 9,
2004, e-mail from the opposing attorney and could not open
the attachment that Balames sent with his July 12 e-mail.
                  Nebraska Advance Sheets
	                      BALAMES v. GINN	689
	                      Cite as 290 Neb. 682

Ginn said the e-mails were only part of his conversations with
Balames. He advised that they postpone the closing until he
returned, but Balames refused to wait. So Ginn suggested that
Balames send him the documents overnight for review and
then Ginn would send them to the bank. Balames said that this
procedure was not fast enough. Ginn then called the opposing
attorney, who told him the signed copies had been sent to the
bank. And Ginn said Balames confirmed to him in a telephone
call that the bank had received the signed note and guaranty.
Ginn told Balames that as soon as he returned, they would get
everything “tied up.”
   But Ginn said that he performed no further work because
Balames fired him on July 13, 2004. Ginn said Balames
told him that the guarantors were paying for Ginn’s services
only through the closing and that Balames would not pay
Ginn after that. So Ginn did not attempt to confirm that all
the signatures had been obtained. He said Balames never
asked him to do any further work. He denied that he had any
responsibility to review the documents after Balames directed
him to stop work. Eventually, it was discovered that no copy
of the separate guaranty was filed with the bank for the
Banopu transaction.
   Both parties presented expert testimony to opine whether
Ginn had breached the professional standard of care. Two of
Balames’ experts testified that Ginn had breached the stan-
dard because he failed to ensure that someone in his firm was
available to review the documents while he was on vacation
and failed to review the documents after he returned. One
expert opined that Ginn had breached the standard of care
even if he offered to review the documents while he was on
vacation. The other agreed that Ginn could meet the standard
of care by reviewing the documents while on vacation. Both
of them believed Ginn had a professional duty to review the
documents when he returned from vacation to protect Balames’
interests, even if Balames had terminated his services. But one
of Balames’ experts conceded that if Balames told Ginn the
bank had received signed closing documents, then Ginn was
entitled to rely on that statement and did not breach the stan-
dard of care.
    Nebraska Advance Sheets
690	290 NEBRASKA REPORTS



   Ginn’s expert opined that Balames had changed the scope
of the attorney-client relationship while Ginn was on vacation
by insisting that the closing go forward despite Ginn’s warn-
ing that he should review the documents and later by directing
Ginn to stop work. Because Ginn had no expectation that the
Banopu transaction would suddenly become urgent while he
was on vacation and he had kept in touch with Balames, he
did not breach any duty by failing to prepare another attor-
ney to handle the transaction while he was gone. And once
Balames directed the transaction to close despite Ginn’s advice
to wait, all Ginn could do was to inform Balames that he could
not review the documents and things could go wrong. Ginn’s
expert believed that this limited duty particularly applied with
a client sophisticated in making these types of loans because
Balames needed only to verify the presence of signatures, a
task that is ministerial in nature.
   Additionally, because of Balames’ experience, Ginn’s
expert believed Ginn could trust Balames’ confirmation that
the bank had received the signed documents. Because both
Balames and the bank had an interest in ensuring the signa-
tures were present, he believed Ginn had reasonably relied on
Balames’ confirmation. Finally, he opined that when Balames’
directed Ginn to stop work, he had a duty to follow that direc-
tion because the relationship had terminated. He explained
that to countermand such directions from a competent cli-
ent might harm the client in a way that an attorney could
not anticipate.

              The Court’s Directed Verdicts and
                  Closing Argument Ruling
   After both sides rested, Balames moved for a directed
verdict on Ginn’s contributory negligence defense. The court
granted the motion. The court also ruled that it would not
instruct the jury on this defense. Ginn renewed his motions
for a directed verdict on the malpractice claim and Ginn’s
statute of limitations defense, which motions the court
again overruled.
   The closing arguments were not recorded, but the court
did record the parties’ in camera arguments regarding closing
                  Nebraska Advance Sheets
	                       BALAMES v. GINN	691
	                       Cite as 290 Neb. 682

arguments. The court stated that Ginn had exposed a large
chart, exhibit 140, to the jurors. Exhibit 140 listed Ginn’s
points in closing argument:
      FACTORS TO CONSIDER REGARDING MR.
      BALAMES’ CONFIRMATION THAT EXECUTED
      DOCUMENTS HAD BEEN RECEIVED
       1.	BELIEVABLE?
        2.	 CLERICAL TASK
      	 -	Signatures
      	     -	 vs. drafting guaranty
      	     -	 within competence of sophisticated client and Bank
       3.	SOPHISTICATED/RELIABLE
      	     -	 Random, unknown person
      	     -	 Mr. Balames
      	 -	Bank
        4.	 SIMILAR INCENTIVE TO COMPLETE TASK
      	     -	 Mr. Balames
      		 -	 As quickly as humanly possible
      		 -	 Loan expired? (Ex. 98-101)
      	 -	Bank
      		 -	 $3 million loan; default; no securing documents
   During the in camera hearing, Balames stated that the
court had sustained his three objections to Ginn’s arguments
or charts as violating the court’s ruling for Balames on
Ginn’s contributory negligence defense. Ginn responded that
he was not using the charts to show Balames’ contributory
negligence. He argued that whether Balames was sophisti-
cated in these transactions was relevant to whether Ginn had
reasonably relied on his statements: “[T]here was testimony
from every single expert in this trial not as to contributory
negligence but as to the standard of care breach alone.”
Balames countered that Ginn was attempting to shift the duty
to him to verify that the documents were signed. He argued
that Ginn’s testimony showed he had asked Balames only to
confirm that the bank received the closing documents, not to
confirm that it received signed documents. The court ruled
that exhibit 140 impermissibly raised the issue of Balames’
contributory negligence and that Ginn could not show it to
the jury.
    Nebraska Advance Sheets
692	290 NEBRASKA REPORTS



   The court also permitted Balames to make a record of his
objection to exhibit 141, a different chart. Exhibit 141 is a
summary of Ginn’s arguments regarding Balames’ claim that
he checked with the bank only to see if it had received a pack-
age from Ginn:
      THE “PACKAGE” DEFENSE
      	     Note: brand new theory
        1.	[Balames] knew there were 3 separate closing docs,
            including a separate guaranty
      	     Source: [Balames]; [Ginn]; numerous e-mails
        2.	 [Balames] knew guarant[i]es had to be signed
        3.	[Balames] understood [Ginn] couldn’t confirm signa-
            tures and something could be missed
        4.	 Limited [Ginn] requests make no sense:
      	 -	    confirm unsigned guarant[i]es received by the
               Bank?
      	     -	 confirm some, but not all, executed docs received?
      	     -	 vaguely confirm the Bank received a “package”
        5.	 [Balames] called his own banker
      	     -	 No recollection as to who
      	     -	 No docs produced
      	     -	 No info as to where bankers are today
       6.	[Balames], not [Ginn], decides the deal has closed
            and [Ginn] should stop work.
   After Balames objected, the parties discussed exhibit 141
in a sidebar. The court sustained Balames’ objection to Ginn’s
argument using exhibit 141 and directed Ginn not to further
exhibit it to the jurors. But the court stated, “It’s available
to them prior to [the objection].” Ginn said that he would
follow the court’s order but asked the court not to cause the
jury to unnecessarily focus on its ruling by giving a curative
instruction. The court rejected this request. It told the jurors
that before the parties’ in camera discussion, they had at least
glimpsed a page that Ginn wanted to use in argument, but that
the court had ruled the page was objectionable. It instructed
the jurors that the page was argument, not evidence, and to
ignore it.
                  Nebraska Advance Sheets
	                       BALAMES v. GINN	693
	                       Cite as 290 Neb. 682

                 Posttrial Motions and Rulings
   After the jury returned its verdict, Balames moved for
a new trial and judgment notwithstanding the verdict. He
offered exhibit 142, which was a summary of Ginn’s alleged
admissions from the trial transcript. The court responded that
Balames should not waste time on the motion for judgment
notwithstanding the verdict, because Balames had not moved
for a directed verdict at the close of the evidence. Balames
argued that the most important reason to grant a new trial was
“the prejudice that occurred from repeated illustration of argu-
ments that the Court had already ruled upon that should have
been regarded as impermissible.” Balames argued that Ginn
used the charts to buttress arguments that were not a proper
part of the trial.
   Balames argued that Ginn admitted he alone had a duty to
ensure the documents contained the required signatures and
that he had not delegated this duty. Balames argued that Ginn
had a continuing duty to protect his client and that his argu-
ments and charts had confused the jury as to who had the
duty of care by suggesting that he had reasonably relied on
Balames’ statements. He contended that the court could not
presume the jurors had followed the law and not decided the
case on Ginn’s affirmative defense.
   In the court’s order granting a new trial, it stated that Ginn
had repeatedly referred to matters relevant to Balames’ con-
tributory negligence despite the court’s directed verdict for
Balames and its order that this defense could not be submit-
ted to the jury. It concluded that Ginn’s repeated violation
of this order was not amenable to cure by any admonition to
the jury. The court further determined that Ginn’s testimony
made it “abundantly clear that [Ginn] violated his ethical
duty to complete the transaction on the part of his client,
and that his failure to complete that duty caused damage to
his client.” The court concluded that it had also committed
plain error in failing to instruct the jury that Ginn was liable
as a matter of law for all damages proximately caused by
his conduct.
    Nebraska Advance Sheets
694	290 NEBRASKA REPORTS



                  ASSIGNMENTS OF ERROR
   Ginn assigns, condensed and restated, that the court erred
as follows:
   (1) overruling his motion for directed verdict because
Balames presented no competent evidence to show that
Balames could have collected the third party’s obligation from
the intended guarantors;
   (2) overruling his objections to a witness’ deposition testi-
mony and an accompanying report, which Balames presented
to show the financial status of two intended guarantors;
   (3) overruling his motion for a directed verdict because the
statute of limitations barred Balames’ malpractice claim;
   (4) sustaining Balames’ motion for a new trial; and
   (5) sustaining Balames’ motion for a directed verdict on
Ginn’s contributory negligence defense and refusing to instruct
the jury on that defense.

                  STANDARD OF REVIEW
   [1,2] We review a trial court’s ruling on a motion for a new
trial for abuse of discretion.1 A judicial abuse of discretion
exists when the reasons or rulings of a trial judge are clearly
untenable, unfairly depriving a litigant of a substantial right
and denying just results in matters submitted for disposition.2

                          ANALYSIS
   Our analysis necessarily discusses the role that a client’s
negligence or contributory negligence plays in a legal malprac-
tice case. As stated, however, we primarily focus on the court’s
order granting a new trial.
   Ginn contends that the court erred in granting Balames’
motion for a new trial for three reasons: (1) Ginn’s closing
arguments were proper, (2) the evidence supported the jury’s
unanimous general verdict for him, and (3) the court’s admon-
ishment to the jury that closing arguments are not evidence
cured any possibility of prejudice. Ginn also contends that

 1	
      See First Express Servs. Group v. Easter, 286 Neb. 912, 840 N.W.2d 465
      (2013).
 2	
      Breci v. St. Paul Mercury Ins. Co., 288 Neb. 626, 849 N.W.2d 523 (2014).
                        Nebraska Advance Sheets
	                             BALAMES v. GINN	695
	                             Cite as 290 Neb. 682

the court incorrectly concluded that it should have directed a
verdict for Balames on the issue of liability and instructed the
jury that Ginn was liable as a matter of law.
   Balames views it differently. He contends that the court’s
order was correct for two reasons: (1) Ginn’s closing argument
violated the court’s directed verdict for Balames on Ginn’s
contributory negligence defense, and (2) Ginn continued this
line of argument even after the court sustained Balames’
objections to it. Balames argues that Ginn’s repeated argu-
ments ran afoul of two rules of professional conduct: (1) Neb.
Ct. R. of Prof. Cond. § 3-503.3(a)(1) and (3), which prohibit
attorneys from knowingly making a false statement or offering
false evidence to a court; and (2) Neb. Ct. R. of Prof. Cond.
§ 3-503.4(e), which prohibits an attorney from alluding to a
matter that the attorney does not reasonably believe is rel-
evant or supported by admissible evidence. And because Ginn
repeated his argument regarding Balames’ negligent conduct,
Balames argues that the court correctly determined that it
could not cure the improper argument by any admonition to
the jury. Thus, a new trial was required.
   The court’s reasoning in granting a new trial shows that it
considered any reference to evidence of Balames’ negligence
during Ginn’s closing argument to be prejudicial misconduct.
So even without having the parties’ arguments, we can review
the court’s order.
   [3,4] We have held that a court should sustain a motion for
new trial only when an error has occurred that is prejudicial
to the rights of the unsuccessful party.3 And we have held that
a district court has inherent authority to order a new trial, in
the same term, where necessary to correct prejudicial errors—
especially its own errors—in the trial:
         The purpose of a motion for a new trial is to afford
      the trial court an opportunity to correct errors that have
      occurred in the conduct of the trial. The trial court has
      inherent power over its judgments to correct errors and
      mistakes therein even to the extent of granting a new trial
      where such is necessary, whether or not a new trial is

 3	
      See Wendeln v. Beatrice Manor, 271 Neb. 373, 712 N.W.2d 226 (2006).
    Nebraska Advance Sheets
696	290 NEBRASKA REPORTS



      requested or a motion for a new trial is filed. Such inher-
      ent power to grant a new trial is limited to those situations
      where prejudicial error appears in the record.4
   [5] But a court’s inherent authority to correct prejudicial
errors in a trial does not include the power to invade the prov-
ince of the jury and to set aside the verdict and grant a new
trial because the court arrived at a different conclusion than the
jury on the evidence that went to the jury.5 And the court failed
to recognize that the parties were disputing genuine issues of
material fact.
   Initially, we reject Balames’ baseless argument that Ginn’s
attorney knowingly made false statements to the court, offered
false evidence, or made arguments based on evidence that he
reasonably should have known was inadmissible or irrelevant.
The record contains ample admitted evidence from which a
jury could have determined that (1) Balames insisted upon
immediately closing the restructured debt transaction despite
Ginn’s advice to wait until he could review the documents and
(2) Balames directed Ginn to stop working on the case imme-
diately after the closing. Moreover, even if Ginn’s attorney was
wrong that Balames’ negligence was a relevant consideration
after the court directed a verdict on Ginn’s contributory negli-
gence defense, he did not refer to evidence in his closing argu-
ment that he knew to be irrelevant.
   But Ginn was not wrong in thinking that the evidence was
relevant. Instead, the problem was the court’s conclusion
that Balames had no duty to protect his own interests in the
closing and therefore could not be a proximate cause of his
own injury.
   [6,7] In a civil action for legal malpractice, a plaintiff alleg-
ing professional negligence on the part of an attorney must
prove three elements: (1) the attorney’s employment, (2) the

 4	
      Harman v. Swanson, 169 Neb. 452, 454, 100 N.W.2d 33, 35 (1959).
      Accord, Quinlan v. City of Omaha, 203 Neb. 814, 280 N.W.2d 652 (1979);
      DeVries v. Rix, 203 Neb. 392, 279 N.W.2d 89 (1979); Gate City Co. v.
      Douglas County, 135 Neb. 531, 282 N.W. 532 (1938).
 5	
      See Greenberg v. Fireman’s Fund Ins. Co., 150 Neb. 695, 35 N.W.2d 772
      (1949).
                         Nebraska Advance Sheets
	                              BALAMES v. GINN	697
	                              Cite as 290 Neb. 682

attorney’s neglect of a reasonable duty, and (3) the attorney’s
negligence was a proximate cause of the client’s loss.6 So a
client cannot recover in a legal malpractice case when the cli-
ent’s own conduct caused the injury.7 As relevant here, courts
have held that a client cannot recover for malpractice in the
following circumstances: (1) when the client failed to follow
the attorney’s reasonable advice8; (2) when the client directed
the attorney’s actions in a matter and the attorney acted in
accordance with the client’s instruction9; and (3) when the
client misrepresented material facts upon which the attor-
ney relied.10
   [8-10] We have similarly held that a plaintiff’s contribu-
tory negligence is a defense in a malpractice action when it
contributed to the professional’s inability to meet the standard
of care and was a proximate cause of the plaintiff’s injury.11
We have explained that tort principles govern a legal mal-
practice action.12 And we upheld an affirmative defense under
the doctrine of avoidable consequences, which bars a plain-
tiff’s recovery for those damages that the plaintiff could have
avoided by reasonable efforts.13 So we agree that a client’s
contributory negligence may be a defense in an appropriate
legal malpractice action. And there was evidence from which
a reasonable fact finder could have found that Balames pre-
vented Ginn from meeting the standard of care, and that his

 6	
      See Harris v. O’Connor, 287 Neb. 182, 842 N.W.2d 50 (2014).
 7	
      See, generally, Annot., 10 A.L.R. 5th 828 (1993).
 8	
      See, e.g., Ott v. Smith, 413 So. 2d 1129 (Ala. 1982); W. Fiberglass v.
      Kirton, McConkie etc., 789 P.2d 34 (Utah App. 1990).
 9	
      See, e.g., Boyd v. Brett-Major, 449 So. 2d 952 (Fla. App. 1984); Grenz v.
      Prezeau, 244 Mont. 419, 798 P.2d 112 (1990).
10	
      See, e.g., Blackstock v. Kohn, 994 S.W.2d 947 (Mo. 1999); Martinson
      Bros. v. Hjellum, 359 N.W.2d 865 (N.D. 1985).
11	
      See, Jensen v. Archbishop Bergan Mercy Hosp., 236 Neb. 1, 459 N.W.2d
178 (1990); Lincoln Grain v. Coopers & Lybrand, 216 Neb. 433, 345
N.W.2d 300 (1984).
12	
      See Borley Storage & Transfer Co. v. Whitted, 271 Neb. 84, 710 N.W.2d
71 (2006).
13	
      See id.
    Nebraska Advance Sheets
698	290 NEBRASKA REPORTS



conduct was a proximate cause of his own injury, by insisting
on proceeding with the closing when he knew that Ginn had
not reviewed the documents.
   [11] Although we do not agree with the court’s directed ver-
dict on contributory negligence, we agree that at trial, its ruling
precluded Ginn from arguing that defense to the jury. And a
trial court has discretion to determine whether an attorney’s
closing argument exceeds the legitimate scope of the issues.14
But even within those parameters, the court erred in concluding
that Ginn’s repeated references to Balames’ negligence were
prejudicial misconduct. Balames’ negligence was also relevant
to the causation element of his malpractice claim.
   Frequently, a client’s negligence in a legal malpractice case
is more relevant to negating the proximate causation element of
the claim than to showing that the plaintiff’s negligence was a
contributing cause of the plaintiff’s injury:
         Most of the earlier decisions, which purported to
      involve contributory negligence, instead concerned acts
      or omissions by the client that demonstrated or explained
      why the attorney was not negligent. Such decisions do not
      involve contributory negligence, since the defense presup-
      poses negligence by the attorney and precludes or reduces
      recovery if the client’s negligence also was a contribut-
      ing or proximate cause. Thus, a jury instruction to deny
      recovery if the plaintiff’s negligence was the proximate
      cause of the damage concerns causation, not contribu-
      tory negligence.15
   Here, Ginn specifically alleged that Balames’ own negli-
gence or contributory negligence barred his claim. So even
if the court had correctly directed a verdict for Balames on
Ginn’s contributory negligence defense, it failed to recognize
that the same evidence was relevant to proving that Ginn did
not cause Balames’ injury.

14	
      See, e.g., Jacob A. Stein, Closing Argument § 16 (2001); 75A Am. Jur. 2d
      Trial § 453 (2007).
15	
      3 Ronald E. Mallen & Allison Martin Rhodes, Legal Malpractice § 22:2 at
      104-05 (2015).
                        Nebraska Advance Sheets
	                              BALAMES v. GINN	699
	                              Cite as 290 Neb. 682

   Equally important, the court erred in concluding that plain
error permeated the proceedings because it did not instruct the
jury that Ginn was liable for malpractice as a matter of law for
failing to complete the transaction for Balames. Ginn correctly
argues that questions of fact would have precluded a directed
verdict on that issue.
   [12,13] A directed verdict is proper only when reasonable
minds cannot differ and can draw but one conclusion from
the evidence, that is, when an issue should be decided as a
matter of law.16 In reviewing that determination, we give the
nonmoving party the benefit of every controverted fact and
all reasonable inferences from the evidence.17 Viewing the
evidence in the light most favorable to Ginn, the jury could
have reasonably determined Balames knew that Ginn had not
reviewed the transaction documents and insisted on proceeding
with the closing despite that knowledge. Under Ginn’s version
of the facts, Balames both ignored Ginn’s advice and directed
his actions.
   [14,15] Balames admitted to being pressured by his bank
to complete the transaction, and he insisted upon getting
the documents to the bank as soon as humanly possible.
Ginn’s evidence supported a reasonable inference that because
Balames and his business associates had personally guaran-
teed the loan, they had an immediate need to show the bank
that they had renegotiated the debt with Banopu. The crucial
point here is that a client has the ultimate authority to deter-
mine the objective of a legal representation.18 Of course, an
attorney should make reasonable efforts to explain the legal
consequences of a course of conduct that a client insists upon
taking.19 Yet, evidence regarding Ginn’s advisement raised a
question of fact whether Ginn had breached a duty of care.
That is, if the jury determined that Balames insisted upon
closing without Ginn’s review, whether Ginn’s advisements

16	
      Lesiak v. Central Valley Ag Co-op, 283 Neb. 103, 808 N.W.2d 67 (2012).
17	
      See id.
18	
      See Neb. Ct. R. of Prof. Cond. § 3-501.2(a) (rev. 2008).
19	
      See Neb. Ct. R. of Prof. Cond. §§ 3-501.2(f) (rev. 2008) and 3-501.4.
    Nebraska Advance Sheets
700	290 NEBRASKA REPORTS



were sufficient to inform Balames of the potential conse-
quences was a question of fact.
   [16,17] In other words, a question of fact existed whether
Ginn breached a duty to advise Balames because it was reason-
ably foreseeable that Balames would not understand that he
must check the transaction documents for signatures.20 Because
tort principles govern,21 the breach of a duty in a legal mal-
practice action is a fact-specific inquiry.22 Only when reason-
able people could not disagree about the foreseeability of the
injury should a court decide this issue as a matter of law.23 And
in a legal malpractice action, the factual inquiry as to whether
an attorney breached a duty of care must be supported by
expert opinion:
      Although the general standard of an attorney’s conduct is
      established by law, the question of what an attorney’s spe-
      cific conduct should be in a particular case and whether
      an attorney’s conduct fell below that specific standard
      is a question of fact. . . . Expert testimony is generally
      required to establish an attorney’s standard of conduct
      in a particular circumstance and that the attorney’s con-
      duct was not in conformity therewith. . . . A conflict of
      expert testimony regarding an issue of fact establishes
      a genuine issue of material fact which precludes sum-
      mary judgment.24
   Based on the conflicting evidence and expert testimony
here, reasonable people could have disagreed whether Ginn’s
advisement to Balames was insufficient because it was fore-
seeable Balames would fail to grasp that a potential prob-
lem could be the absence of signatures. Ginn’s expert spe-
cifically testified that Ginn had reasonably advised Balames
things could go wrong because Ginn could not review the

20	
      See A.W. v. Lancaster Cty. Sch. Dist. 0001, 280 Neb. 205, 784 N.W.2d 907
      (2010).
21	
      See Borley Storage & Transfer Co., supra note 12.
22	
      See A.W., supra note 20.
23	
      Id.
24	
      Guinn v. Murray, 286 Neb. 584, 608-09, 837 N.W.2d 805, 824 (2013)
      (citations omitted).
                         Nebraska Advance Sheets
	                              BALAMES v. GINN	701
	                              Cite as 290 Neb. 682

documents. And the expert believed Ginn’s advice was par-
ticularly sufficient because of Balames’ experience in these
transactions and because checking for signatures required no
legal expertise.
   In our view, Ginn correctly argued that Balames’ under-
standing of Ginn’s warning must be assessed in light of his
experience in such transactions generally and his dependence
on Ginn’s guidance.25 And there was evidence from which
the jury could have determined that Balames understood the
importance of checking for signatures because Ginn testified
that Balames told him the bank had received signed docu-
ments. If the jury believed that Balames insisted on proceeding
with the closing despite an adequate advisement that things
could go wrong and an understanding that he should check
for signatures, then Balames was acting of his own accord
and not depending upon Ginn’s advice. In that circumstance,
Ginn did not breach a duty to advise and Balames’ failure to
adequately review the documents was the sole proximate cause
of his injury.
   [18,19] Evidence that Balames told Ginn the bank had
received signed documents, if believed, was also relevant to
whether Ginn had a duty to check the documents for signatures
when he returned from his vacation. It is true that upon the ter-
mination of a legal representation, a lawyer should take steps
to the extent reasonably practicable to protect a client’s inter-
ests.26 But if the jury believed Ginn’s testimony that Balames
told him the documents were signed, then Ginn was entitled to
assume the truth of this statement. As explained, a client can-
not recover for legal malpractice when the attorney has relied
on the client’s misrepresentations.
   In sum, because there were genuine issues of material fact
that precluded judgment as a matter of law for Balames, the
court erred in reasoning that it should have directed a ver-
dict that Ginn was liable for malpractice as a matter of law.
We refuse to hold that Ginn is liable for malpractice even if
he proved that his client rejected his advice, alleviated his

25	
      See, e.g., Scognamillo v. Olsen, 795 P.2d 1357 (Colo. App. 1990).
26	
      See Neb. Ct. R. of Prof. Cond. § 3-501.16(d).
    Nebraska Advance Sheets
702	290 NEBRASKA REPORTS



concerns about not following his advice, and terminated his
services with instructions not to do further work on the matter
for which he was hired.
   [20] When the jury returns a general verdict for one party, a
court presumes that the jury found for the successful party on
all issues raised by that party and presented to the jury, particu-
larly when the opposing party did not ask the court to give the
jury a special verdict form or require the jury to make special
findings.27 This is true both for Ginn’s failure-of-proof defense
and his statute of limitations defense which barred Balames’
recovery even if he proved his malpractice claim. Because the
court erred in concluding that plain error permeated the trial,
this presumption controlled.

                          CONCLUSION
    We conclude that the court abused its discretion in sustain-
ing Balames’ motion for a new trial. The court erred in failing
to recognize that evidence of Balames’ negligence was relevant
to whether Ginn caused Balames’ injury, which was a question
of fact involving conflicting evidence and expert opinion.
    The court also erred in concluding that plain error permeated
the proceedings because the court did not instruct the jury that
Ginn was liable for malpractice as a matter of law. The evi-
dence raised questions of fact whether Ginn breached a duty to
advise Balames of adverse consequences or a duty to take rea-
sonable steps to protect Balames’ interests even after Balames
terminated Ginn’s services. And the jury could have drawn the
following inferences from Ginn’s evidence:
• Balames insisted upon immediately proceeding with the clos-
  ing, despite Ginn’s advice to wait and offer to review the
  documents while he was on vacation;
• Ginn reasonably advised Balames that something could go
  wrong if Balames proceeded without Ginn’s review because
  Balames understood the guarantors’ signatures must be on the
  transaction documents;
• Ginn relied on Balames’ statement that the bank had received
  signed transaction documents.

27	
      Golnick v. Callender, ante p. 395, ___ N.W.2d ___ (2015).
                         Nebraska Advance Sheets
	                               JOHNSON v. NELSON	703
	                                Cite as 290 Neb. 703

   If the jury believed Ginn’s version of the facts, then Ginn
did not breach a duty to ensure that the documents were signed
before or after the closing. Instead, Balames’ injury was caused
by his failure to follow Ginn’s advice, his failure to review the
documents for the required signatures, and his misrepresenta-
tion to Ginn that the documents were signed.
   Because the court incorrectly concluded that plain error per-
meated the trial, we presume that the jury’s general verdict for
Ginn shows it found for him on all the submitted issues. Those
issues included (1) whether Ginn breached a duty of care, (2)
whether Balames’ negligence was the sole proximate cause
of his own injury, and (3) whether the statute of limitations
for malpractice claims barred Balames’ recovery even if he
proved his claim. Because we presume that the jury determined
these issues in Ginn’s favor, we vacate the court’s judgment
and remand with directions for it to reinstate the judgment
for Ginn.
	                                  Judgment vacated, and cause
	                                  remanded with directions.
   Stephan, J., not participating.



        Chad P. Johnson, appellant and cross-appellee, v.
         Chris M. Nelson, Personal R epresentative of
          the Estate of Stewart S. M innick, deceased,
             et al., appellees and cross-appellants.
                                    ___ N.W.2d ___

                        Filed April 17, 2015.    No. S-14-049.

 1.	 Summary Judgment. Summary judgment is proper if the pleadings and admis-
     sible evidence offered at the hearing show that there is no genuine issue as to any
     material facts or as to the ultimate inferences that may be drawn from those facts
     and that the moving party is entitled to judgment as a matter of law.
 2.	 Summary Judgment: Appeal and Error. An appellate court will affirm a lower
     court’s grant of summary judgment if the pleadings and admitted evidence show
     that there is no genuine issue as to any material facts or as to the ultimate infer-
     ences that may be drawn from the facts and that the moving party is entitled to
     judgment as a matter of law.
 3.	 Summary Judgment: Jurisdiction: Appeal and Error. When reviewing cross-
     motions for summary judgment, an appellate court acquires jurisdiction over